PARIENTE, C.J.
We have the decisions in each of these cases for review, based on express and direct conflict or certified conflict with a decision of this Court or another district court. We have jurisdiction. See art. V, § 3(b)(3), (4), Fla. Const. We accept jurisdiction, consolidate these cases for purposes of this opinion, summarily quash the decisions of the Second District Court of Appeal, and remand for reconsideration in light of our decisions in Franklin v. State, 887 So.2d 1063 (Fla.2004), and State v. Green, 887 So.2d 1089 (Fla.2004). We decline to address the additional issues, including those relating to resentencing, raised in several of these cases.
It is so ordered.
WELLS, ANSTEAD, LEWIS, CANTERO, and BELL, JJ., concur.
QUINCE, J., dissents with an opinion.